DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The extensive drawings have not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, due to the placement of the transitional phrase “comprising” in line 2 it is unclear if “along an optical axis from an object side to an image side sequentially,” which is in the preamble, is a limitation or not, make the scope of the claim unclear, see MPEP 2111.  For purposes of examination the examiner is interpreting this phrase as a limitation and would suggest “An optical imaging lens assembly[[,]] comprising: along an optical axis from an object side to an image side sequentially,
Further regarding claim 1, “a first lens having a refractive power, wherein an object-side surface thereof is a concave surface and an image-side surface thereof is a convex surface,” and “a sixth lens having a refractive power, wherein an object-side surface thereof is a convex surface, and an image-side surface thereof is a concave surface” has clarity issues.  It is unclear if the curvatures cover the entire surfaces, e.g. a meniscus lens, or if the curvatures are in the axial region, e.g. a gull wing lens.  In light of the specification, see figures 1, 3, 5, 7, 9, 11 which show the first and sixth lenses have inversion points, i.e. both surfaces have concave and convex curves.  Thus, the specification disclose the claimed curvatures in the axial region.  The examiner respectfully suggests “… a first lens having a refractive power, wherein an axial region of an object-side surface thereof is a concave surface and an axial region of an image-side surface thereof is a convex surface … a sixth lens having a refractive power, wherein an axial region of an object-side surface thereof is a convex surface, and an axial region of an image-side surface thereof is a concave surface …” or similar language to clarify the claim.
Claims 2-20 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Insofar as they are understood claims 1-3, 12-14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Chen US Patent Application Publication 2019/0154974.
Regarding claim 1 Chen discloses an optical imaging lens assembly (title e.g. example 1 figure 1) comprising: along an optical axis from an object side to an image side sequentially, a first lens having a refractive power (e.g. first lens element 110), wherein an object-side surface (e.g. 111) thereof is a concave surface (paragraph [0066] “111 being concave in a paraxial region thereof”) and an image-side surface (e.g. 112) thereof is a convex surface (paragraph [0066] “112 being convex in a paraxial region thereof”); a second lens having a refractive power (e.g. second lens element 120); a third lens (e.g. third lens element 130) having a positive refractive power (paragraph [0068] “130 with positive refractive power”); a fourth lens (e.g. fourth lens element 140) having a negative refractive power (paragraph [0069] “140 with negative refractive power”);  a fifth lens (e.g. fifth lens element 150) having a positive refractive power (paragraph [0070] “150 with positive refractive power”); a sixth lens having a refractive power (e.g. sixth lens element 160), wherein an object-side surface (e.g. 161) thereof is a convex surface (paragraph [0071] “161 being convex in a paraxial region thereof”), and an image-side surface (e.g. 162) thereof is a concave surface (paragraph [0071] “162 being concave in a paraxial region thereof”); and a seventh lens (e.g. seventh lens element 170) having a negative refractive power (paragraph [0072] “170 with negative refractive power”).
Regarding claim 2 Chen discloses the optical imaging lens assembly according to claim 1, as set forth above.  Chen further disclose wherein an effective focal length f5 of the fifth lens and an effective focal length f3 of the third lens satisfy: 0.3<f5/f3<1.4 (e.g. using the values in Table 1 f5/f3=0.535).
Regarding claim 3 Chen discloses the optical imaging lens assembly according to claim 2, as set forth above.  Chen further disclose wherein the effective focal length f5 of the fifth lens and the effective focal length f3 of the third lens further satisfy: 0.34≤f5/f3≤1.32 (e.g. using the values in Table 1 f5/f3=0.535).
Regarding claim 12 Chen discloses the optical imaging lens assembly according to claim 1, as set forth above.  Chen further disclose wherein a center thickness CT3 of the third lens on the optical axis, a center thickness CT1 of the first lens on the optical axis, a center thickness CT2 of the second lens on the optical axis, and a center thickness CT4 of the fourth lens on the optical axis satisfy: 0.4<CT3/(CT1+CT2+CT4)<1.1 (e.g. using the values in Table 1 CT3/(CT1+CT2+CT4)=0.51).
Regarding claim 13 Chen discloses the optical imaging lens assembly according to claim 12, as set forth above.  Chen further disclose wherein a center thickness CT3 of the third lens on the optical axis, a center thickness CT1 of the first lens on the optical axis, a center thickness CT2 of the second lens on the optical axis, and a center thickness CT4 of the fourth lens on the optical axis satisfy: 0.46≤CT3/(CT1+CT2+CT4)≤1.04 (e.g. using the values in Table 1 CT3/(CT1+CT2+CT4)=0.51).
Regarding claim 14 Chen discloses the optical imaging lens assembly according to claim 1, as set forth above.  Chen further disclose wherein an effective radius DT11 of the object-side surface of the first lens and an effective radius DT21 of the object-side surface of the second lens satisfy: 1.1<DT11/DT21<1.7 (implicit given figure 1).
Regarding claim 16 Chen discloses the optical imaging lens assembly according to claim 1, as set forth above.  Chen further disclose wherein a total effective focal length f of the optical imaging lens assembly, a radius of curvature R1 of the object-side surface of the first lens, and a radius of curvature R2 of the image-side surface of the first lens satisfy: -0.5<f/(R1+R2)<0 (e.g. using the values in Table 1 f/(R1+R2)=-0.38).
Regarding claim 19 Chen discloses the optical imaging lens assembly according to claim 1, as set forth above.  Chen further disclose wherein a maximal field-of-view FOV of the optical imaging lens assembly satisfies: 95°<FOV<125° (e.g. paragraph [0081] FOV=118.0°).

Insofar as they are understood claims 1-9, 12-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. international patent publication WO2021/022524.
Regarding claim 1 Zhang discloses an optical imaging lens assembly (title e.g. example 1, 4-6 see figures 1a, 4a, 5a & 6a) comprising: along an optical axis from an object side to an image side sequentially, a first lens having a refractive power (abstract e.g. L1), wherein an object-side surface (e.g. S1) thereof is a concave surface (paragraphs [0075, 0135, 0155 & 0173] see figures 1a, 4a, 5a & 6a) and an image-side surface (e.g. S2) thereof is a convex surface (paragraphs [0075, 0135, 0155 & 0173] see figures 1a, 4a, 5a & 6a); a second lens having a refractive power (abstract e.g. L2); a third lens having a positive refractive power (abstract e.g. L3); a fourth lens having a negative refractive power (abstract e.g. L4);  a fifth lens having a positive refractive power (abstract e.g. L5); a sixth lens having a refractive power (abstract e.g. L6), wherein an object-side surface (e.g. S11) thereof is a convex surface (see Tables 1a, 4a, 5a & 6a & figures 1a, 4a, 5a & 6a), and an image-side surface (e.g. S12) thereof is a concave surface (see figures 1a, 4a, 5a & 6a); and a seventh lens (abstract e.g. L7) having a negative refractive power (paragraphs [0081, 0141, 0161 & 0179] “L7 has a negative refractive power”).
Regarding claim 2 Zhang discloses the optical imaging lens assembly according to claim 1, as set forth above.  Zhang further disclose wherein an effective focal length f5 of the fifth lens and an effective focal length f3 of the third lens satisfy: 0.3<f5/f3<1.4 (using the values in Tables 1a, 4a, 5a & 6a f5/f3=0.79, 0.82, 0.89 & 0.89, respectively).
Regarding claim 3 Zhang discloses the optical imaging lens assembly according to claim 2, as set forth above.  Zhang further disclose wherein the effective focal length f5 of the fifth lens and the effective focal length f3 of the third lens further satisfy: 0.34≤f5/f3≤1.32 (using the values in Tables 1a, 4a, 5a & 6a f5/f3=0.79, 0.82, 0.89 & 0.89, respectively).
Regarding claim 4 Zhang discloses the optical imaging lens assembly according to claim 1, as set forth above.  Zhang further disclose wherein an effective focal length f7 of the seventh lens and an effective focal length f4 of the fourth lens satisfy: 0.1<f7/f4<1.3 (using the values in Tables 4a, 5a & 6a f7/f4=1.09, 0.73 & 0.76, respectively).
Regarding claim 5 Zhang discloses the optical imaging lens assembly according to claim 4, as set forth above.  Zhang further disclose wherein the effective focal length f7 of the seventh lens and the effective focal length f4 of the fourth lens further satisfy: 0. 14≤f7/f4≤1 .22 (using the values in Tables 4a, 5a & 6a f7/f4=1.09, 0.73 & 0.76, respectively).
Regarding claim 6 Zhang discloses the optical imaging lens assembly according to claim 1, as set forth above.  Zhang further disclose wherein a radius of curvature R3 of an object-side surface of the second lens, a radius of curvature R4 of an image-side surface of the second lens, and an effective focal length f2 of the second lens satisfy: 0.1<(R3+R4)/f2<1.0 (using the values in Tables 1a & 4a (R3+R4)/f2=0.46 & 0.16, respectively).
Regarding claim 7 Zhang discloses the optical imaging lens assembly according to claim 6, as set forth above.  Zhang further disclose wherein the radius of curvature R3 of the object-side surface of the second lens, the radius of curvature R4 of the image-side surface of the second lens, and the effective focal length f2 of the second lens further satisfy: 0.16≤(R3+R4) /f2≤0.96 (using the values in Tables 1a & 4a (R3+R4)/f2=0.46 & 0.16, respectively).
Regarding claim 8 Zhang discloses the optical imaging lens assembly according to claim 1, as set forth above.  Zhang further disclose wherein a radius of curvature R7 of an object-side surface of the fourth lens and a radius of curvature R8 of an image-side surface of the fourth lens satisfy: 0.3<R7/R8<0.8 (using the values in Tables 1a, 4a & 5a R7/R8=0.40, 0.58 & 0.61, respectively).
Regarding claim 9 Zhang discloses the optical imaging lens assembly according to claim 8, as set forth above.  Zhang further disclose wherein the radius of curvature R7 of the object-side surface of the fourth lens and the radius of curvature R8 of the image-side surface of the fourth lens further satisfy: 0.54≤R7/R8≤0.69 (using the values in Tables 4a & 5a R7/R8=0.58 & 0.61, respectively).
Regarding claim 12 Zhang discloses the optical imaging lens assembly according to claim 1, as set forth above.  Zhang further disclose wherein a center thickness CT3 of the third lens on the optical axis, a center thickness CT1 of the first lens on the optical axis, a center thickness CT2 of the second lens on the optical axis, and a center thickness CT4 of the fourth lens on the optical axis satisfy: 0.4<CT3/(CT1+CT2+CT4)<1.1 (using the values in Tables 1a, 4a, 5a & 6a CT3/(CT1+CT2+CT4)=0.62, 0.65, 0.65 & 0.65, respectively).
Regarding claim 13 Zhang discloses the optical imaging lens assembly according to claim 12, as set forth above.  Zhang further disclose wherein the center thickness CT3 of the third lens on the optical axis, the center thickness CT1 of the first lens on the optical axis, the center thickness CT2 of the second lens on the optical axis, and the center thickness CT4 of the fourth lens on the optical axis further satisfy: 0.46≤CT3/(CT1+CT2+CT4)≤1.04 (using the values in Tables 1a, 4a, 5a & 6a CT3/(CT1+CT2+CT4)=0.62, 0.65, 0.65 & 0.65, respectively).
Regarding claim 14 Zhang discloses the optical imaging lens assembly according to claim 1, as set forth above.  Zhang further disclose wherein an effective radius DT11 of the object-side surface of the first lens and an effective radius DT21 of the object-side surface of the second lens satisfy: 1.1<DT11/DT21<1.7 (implicit given figures 1a, 4a, 5a & 6a).
Regarding claim 15 Zhang discloses the optical imaging lens assembly according to claim 1, as set forth above.  Zhang further disclose wherein an effective radius DT32 of an image-side surface of the third lens and an effective radius DT22 of an image-side surface of the second lens satisfy: 1.0<DT32/DT22<1.4 (implicit given figures 1a, 4a, 5a & 6a).
Regarding claim 16 Zhang discloses the optical imaging lens assembly according to claim 1, as set forth above.  Zhang further disclose wherein a total effective focal length f of the optical imaging lens assembly, a radius of curvature R1 of the object-side surface of the first lens, and a radius of curvature R2 of the image-side surface of the first lens satisfy: -0.5<f/(R1+R2)<0 (using the values in Tables 4a, 5a & 6a f/(R1+R2)=-0.24, -0.29 & -0.27, respectively).
Regarding claim 19 Zhang discloses the optical imaging lens assembly according to claim 1, as set forth above.  Zhang further disclose wherein a maximal field-of-view FOV of the optical imaging lens assembly satisfies: 95°<FOV<125° (paragraph [0015] “90°<FOV<110°” e.g. Table 12 FOV=99.66°, 101.26°, 101.3° & 101.2°, respectively).

Allowable Subject Matter
Insofar as they are understood claims 10-11, 17-18 and 20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding claims 10-11 the prior art taken either singly or in combination fails to anticipate or fairly suggest the optical imaging lens assembly as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of an optical imaging lens assembly specifically including, as the distinguishing features in combination with the other limitations, satisfying 0.8<(T34+T67)/TTL*5<1.4 and/or 0.90≤(T34+T67)/TTL*5≤1.31.
Regarding claims 17 and 20 the prior art taken either singly or in combination fails to anticipate or fairly suggest the optical imaging lens assembly as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of an optical imaging lens assembly specifically including, as the distinguishing features in combination with the other limitations, satisfying 6.0 mm<ImgH<7.0 mm and/or TTL/ImgH<1.3.
Regarding claim 18 the prior art taken either singly or in combination fails to anticipate or fairly suggest the optical imaging lens assembly as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of an optical imaging lens assembly specifically including, as the distinguishing features in combination with the other limitations, satisfying 2.3 mm<f*tan(FOV/4)<2.9 mm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                              May 14, 2022